Citation Nr: 1740401	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  99-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability or disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia. 

2.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with metatarsalgia. 

3.  Entitlement to special monthly compensation (SMC) based on being housebound or needing the regular aid and attendance of another person. 

4.  Entitlement to an automobile and adaptive equipment or adaptive equipment only. 

5.  Entitlement to specially adapted house or a home adaptation grant.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998 (increased rating for bilateral pes planus), July 2001 (service connection claims), June 2004 (special monthly compensation), and October 2004 (adaptive claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2000, the Veteran testified before a Decision Review Officer (DRO) regarding an increased rating for bilateral pes planus with metatarsalgia.  In May 2005, the Veteran testified before a Veterans Law Judge regarding the issues of an increased rating for bilateral pes planus with metatarsalgia; entitlement to service connection for disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia; and entitlement to special monthly compensation based on being housebound or needing the regular aid and attendance of another person.  Copies of the transcripts of these hearings have been associated with the claims file.

The May 2005 VLJ is no longer with the Board.  The Veteran requested additional Board hearings, to include in conjunction with his adaptive equipment and housing claims.  In 2008, the Board remanded all of the Veteran's claims so that he could be afforded an additional "Travel Board" hearing (Board hearing at his local RO).  In written statements provided in March 2010, August 2014, September 2014 and October 2015, the Veteran stated that he wished to withdraw his request for a Board hearing, and that his appeal move forward.  The Veteran indicated that he was not physically capable of attending a hearing due to "extreme hardship and disabilities."  As such, the Board considers the Veteran's request for an additional hearing withdrawn.

In November 2005, the Board issued a decision that denied entitlement to service connection for disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia; and entitlement to special monthly compensation based on being housebound or needing the regular aid and attendance of another person.  The Board granted an increase in the pes planus disability to 50 percent, the schedular maximum rate.  The Veteran appealed the denial of these claims (including the denial of a rating in excess of 50 percent for the pes planus disability) to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand was filed and, by a September 2007 order, the Court vacated the November 2005 Board decision.  In May 2016, the Board remanded this case for development consistent with the directives in the Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic disability affecting either ankle, knee, hip or back, was not present during service or for many years thereafter; there is no competent medical evidence that any disability or disabilities of the ankles, knees, hips and back, had onset in service, and the preponderance of the evidence is against a finding that his bilateral pes planus with bilateral metatarsalgia has caused or aggravated an underlying disability of the either ankle, knee, hip, or of the back. 

2.  The Veteran failed without good cause to report for a VA examination scheduled in June 2017 that was necessary to evaluate his bilateral pes planus with metatarsalgia.

3.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities. 

4.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling.

5.  The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree necessary for the award of adaptive equipment, scar formation resulting from severe burn injury, or ankylosis of his knees or hips.


CONCLUSIONS OF LAW

1.  A chronic disability of the ankles, knees, hips, or back, was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, and a disability of either ankle, knee, hip, or the back, is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).

2.  The claim of entitlement to a disability rating in excess of 50 percent for bilateral pes planus with metatarsalgia, lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).

3.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

4.  The criteria for entitlement to a certificate of eligibility for specially adapted automotive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2016).

5.  The criteria for entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. 
 §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.809, 3.809a (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in May 2001, December 2003, February 2004, and
October 2004 and August 2009.  The claims were last adjudicated in June 2017. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment.  The Agency of Original Jurisdiction (AOJ) attempted to obtain records from the Social Security Administration (SSA); however, SSA reported that no records were available because they were destroyed.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.  

Pursuant to the Board remand directives, an April 2017 letter was sent to the Veteran requesting authorizations to obtain particular private treatment records.  No response was received.  The May 2016 Board also remanded this matter to provide the Veteran with an opportunity to attend examinations deemed necessary to establish his entitlement to the benefits sought.  Given the Veteran's history of refusal to submit to clinical testing and examinations, the Board's remand explicitly advised the Veteran of the consequences of his failure to report for an examination scheduled in conjunction with his claims.  The Veteran failed to report for VA examinations scheduled for June 2017.  A subsequent report of contact shows that the Veteran reported that he would not appear for any scheduled examinations because he refused to travel to the examination site at Northport stating that last time he went to Northport it "nearly killed him".  However, the evidence shows that he continued to be treated at the Northport VAMC before and after the date of the scheduled examination.  In subsequent correspondence the Veteran and his representative have acknowledged that the Veteran will not report for any VA examination stating that the Veteran felt VA had all the information needed to decide the claims.  

The record does not reflect that he has requested an additional examination, or presented good cause as to why the examinations for which he failed to report should be rescheduled.  38 C.F.R. §§ 3.159 (c)(4), 3.655 (2016).  VA's duty to assist in developing evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of Veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board concludes that in light of the Veteran's disinclination to fully cooperate, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims and that any further attempts to assist him in developing these claims would result in needless delay, and is thus unwarranted.

The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis or peripheral neuropathy, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The amended provisions require that service connection may not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. §  3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In May 2016, the Board noted that the record contained no definitive diagnosis related to his ankles, knees, hips and low back pain and paresthesias, because physical evaluation and testing had thus far been so limited they did not provide answers or they had been outright refused by the Veteran (including neuropsychological).  Accordingly, the claims were remanded to provide the Veteran VA examinations to determine whether he had a disability or disabilities of the ankles, knees, hips and back, and if so, whether any found was related to service or the service-connected bilateral pes planus with metatarsalgia.  However, the Veteran did not report to the scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board is now compelled to adjudicate the Veteran's claims based on the existing record, and it concludes that the preponderance of the evidence is against the claims for service connection.  See 38 C.F.R. § 3.655.

The Veteran contends that he developed a disability or disabilities of the ankles, knees, hips and back, to include as secondary to service-connected bilateral pes planus with metatarsalgia.

The service treatment records show that in January 1964 the Veteran was seen for flat feet with pain radiating up his legs.  He was evaluated for arch support and arches were recommended.  His discharge due to bilateral pes planus was recommended.  The service treatment records contain no diagnosis or findings consistent with a bilateral ankle, knee, hip, back or neurological disability.  

After service, a July 1974 VA treatment record in reflects complaints of pain radiating from feet to the knees.  Records from the SSA showed that on neurologic evaluation in February 1998, by Dr. P.R.K., the Veteran complained of fever, headaches and night sweats.  There were no foot or leg complaints.  On examination, muscle bulk, tone and strength were within normal limits.  Deep tendon reflexes were 2+ and symmetrical.  Plantar responses were flexor, bilaterally.  Tests of coordination, including heel to shin and rapid alternating movements were well performed.  No involuntary movements were observed.  Stance and gait testing were unremarkable and the Romberg test was negative.  Sensation was intact.  The impression was aseptic meningitis, most likely viral.  The Veteran was told that although symptoms often persisted for weeks, they did not result in long term disability.  The significance of this report for the current claim lies in the complete absence of lower extremity symptoms, despite detailed testing of the nerves of the lower extremities. 

An April 1998 letter from Dr. P.R.K. noted that the Veteran's aseptic meningitis resolved but that he may continue to experience residual symptoms for a number of weeks, and he suggested the Veteran follow up with neurology in the event of progressive symptoms.

In July 1998, a private physician, Dr. P.R.K. wrote that he had seen the Veteran and his complaints were essentially the same, with fatigue as a significant part of his symptom complex.  There were no foot or lower extremity complaints. 

In a report dated in July 1998, Dr. C.V.G. wrote that the Veteran was diagnosed with chronic meningitis and that he was unable to work due to it.  He was on total disability.  It looked like he would be on long term disability because of his inability to work.  A July 1998 record, written by Dr. C.V.G., noted the Veteran was diagnosed with chronic meningitis, most likely secondary to a viral infection.  He received a 28-day course of Rocephin thinking it was Lyme meningitis, but the "results were most likely chronic viral infection."  "The residual has been of headache, inability to work and he is on total disability."  Examination of the extremities showed no edema.  The neurologic examination was intact.  There were no foot complaints or findings.  He had a second opinion from a neurologist in New York City, New York, and the final diagnosis was meningitis, chronic type.  He was noted to be unable to drive, concentrate or remember things short-term.  Another letter in the disability record indicated that a Dr. P.R.K. suggested to Dr. C.V.G. that the Veteran see a specialist on chronic meningitis regarding the Veteran's chronic fatigue. 

The Veteran underwent a VA podiatry examination in July 1998.  He complained of pain in the posterior aspect of his calves.  The pain started in the area from his big toe to his ankles and ran up his legs.  Symptoms were worse on weight bearing, to include while worked in construction.  He complained of a cutting type pain on walking, which ran up his leg.  Treatment had included a pair of molded shoes, which the Veteran said helped a little.  The Veteran was experiencing some discomfort but no limitations.  It was again noted that the Veteran was working, gainfully employed full time.  The examiner listed several joints of the feet noting that the range of motion of each was full and complete.  The examiner further commented that there did not appear to be an active or passive limitation of motion.  There was no edema, instability or weakness.  Muscle strength in all muscle groups was within normal limits.  When asked to ambulate in the treatment room, the Veteran ambulated antalgically.  When seen walking up and down the hall way, after leaving the treatment room, his gait was normal and slightly abducted, consistent with a flexible flat foot.  Examination for pronation and other abnormalities showed the foot to be normal, without gross abnormalities.  The arch did have a low morphology and, upon weight bearing, the subtalar joint collapsed medially to a slight degree.  As to the alignment of the tendo Achilles, there did not appear to be any deviation.  The rear foot was slightly abducted on weight bearing.  X-rays were discussed.  The diagnosis was a mild flexible flat foot.  This report is significant in that the Veteran was apparently telling the VA doctor he was working full time while other doctors were being told he was unable to work.  Also, he walked with a significantly more disabled gait when he knew he was being observed in the treatment room, than under conditions when he did not know he was being observed. 

In October 1998, Dr. J.P.S. examined the Veteran for the state office of disability determinations.  It was reported that the Veteran last worked in October 1997.  He stopped working because of severe headaches.  Chronic viral meningitis was diagnosed.  He also complained of a foot condition and difficulty standing for long periods of time.  Physical examination showed a normal range of motion in all joints without significant swelling and no tenderness.  He had a gait within normal limits.  The examiner noted that "it is difficult to assess this claimant on objective criteria."  He brought paperwork showing diagnoses of chronic fatigue syndrome and chronic viral meningitis.  "As in patients with chronic fatigue syndrome, I do feel there is a strong psychiatric element here, as well." A  psychologist evaluator diagnosed dementia due to viral meningitis.

In a letter dated in December 1998, Dr. C.V.G. reported that he had examined the Veteran and found fallen arches and flat feet.  The Veteran also had pains in his peripheral joints, ankles, knees, hips, and lower back.  The doctor wrote that the symptoms "may" be related to the foot problems.  This statement does not diagnose any additional physical disability of the ankles, knees, hips or back.

A VA clinical record dated in February 1999 showed that the Veteran complained of increasing depression and anxiety, along with pain in his feet, ankles, knees and hips.  He was noted to have a bilateral pes planus deformity.  In April 1999, the Veteran complained of pain in both of his ankles, knees, hips and lower back.  The diagnosis was flatfeet, with chronic knee and ankle pain. 

A VA outpatient record, dated later in April 1999, shows the Veteran complained of ankle, knee, hip and back pain due to his service-connected injury.  His back was not tender.  There was no costovertebral angle tenderness.  He used crutches.  Motor responses were 5/5.  The diagnostic impression was chronic backache.  There was no opinion as to the cause of the backache or its relation to the Veteran's service-connected disability.

A VA clinical note, dated in May 1999, reflects numerous normal lower extremity findings and diagnosed pes planus, which might be a contributing factor in the Veteran's ankle, knee, hip and back pain.  This statement does not diagnose any additional physical disability of the ankles, knees, hips or back.

In June 1999, the Veteran was complaining of pain and using crutches.  There were numerous negative findings.  The diagnoses were bilateral leg pain and severe pes planus.  It was noted that the symptoms might be related to the flatfoot condition; however, a complete work-up was recommended.  This statement does not diagnose any physical disability of the ankles, knees, hips or back.

In May 2000, the Veteran called to insist that his foot pain was so severe that he needed a wheel chair.  The Veteran's record was reviewed and it was determined that his foot pain was "totally disproportionate to the documented flat foot condition."  Nevertheless, the doctor decided to prescribe a wheel chair for the present.  A note dated in June 2000 reflects complaints of pain with all motion and palpation.  He also complained of knee and hip pain, which he related to his flat feet.  The diagnosis was pes planus. 

In June 2000, the Veteran testified before a hearing officer at the RO that he had constant pain and, as a result he was constantly in a wheelchair or used crutches.  He said he also suffered with swelling, spasms and shaking.  He asserted that his flat feet put terrible pressure on his ankles.  He said that he was only able to stand on his feet briefly because of pain.  The pain in his feet never let up.  In addition to other information provided, the Veteran described attempts at treatment. 

A VA examination of the Veteran's feet was done in August 2000.  The claims file was reviewed.  The Veteran provided a history of diffuse pain encompassing his feet, ankles, knees, hips, and back.  Neurologic examination was impossible to carry out due to complaints of pain and guarding of movement by the Veteran.  Visual inspection showed no signs of obvious bone abnormality.  There were no obvious signs of swelling, erythema, or joint effusion.  The arch appeared to be moderate off weight bearing.  Muscle power testing could not be performed.  The Veteran dorsiflexed his ankle 10 degrees and plantar flexed it 30 degrees.  He complained of severe pain while doing the motions.  X-rays revealed a mild decrease in calcaneal inclination and a mild navicular cuneiform sag.  The diagnosis was a flat foot deformity.  The examiner commented that it was not possible to determine if the Veteran's reliance on crutches and a wheelchair was related to the service-connected pes planus with metatarsalgia because it was not possible to adequately examine him due to his guarding and complaints of pain. 

A clinical note, dated later in August 2000, shows the Veteran complained of having chronic low back pain for 38 1/2 years.  He reported worsening pain and swelling of the lower extremities during that time.  He also reported symptoms including spasms, jerking, tingling and numbness.  Objectively, he appeared depressed and anxious, and not in acute distress.  His low back and extremities were very tender to light touch.  The examination was limited due to the Veteran's hypersensitivity.  The diagnosis was bilateral foot pain secondary to foot deformities (flat foot). 

The claims folder was available for the VA examination of the Veteran's joints and spine in October 2000.  He reported injury of his feet during service and that pain in his feet, ankles, knees and lower back became increasing more severe about eight years earlier, and progressed to the point where he was mainly lying on a couch or bed and homebound.  He complained of severe pain in both feet, extreme tenderness and sensitivity, mainly in the soles of the feet, swelling in the feet and ankles, spasm in the arches of both feet and radiating into the tendon.  The Veteran also gave a history of stress and anxiety due to lameness and the inability to contribute to gainful employment.  On examination, both feet were cool to cold and pedal pulses were not felt.  Passive range of ankle motion went from 10 degrees dorsiflexion to 40 degrees plantar flexion.  On attempting active flexion, the Veteran very weakly extended his toes and complained bitterly of pain.  There were no obvious deformities.  It was not possible to examine the Veteran in a standing position, because he complained of too much pain.  The examiner reported that all the rest of the examination was hampered by the Veteran's complaints of pain.  The doctor also reported that significant abnormal findings were absent.  The Veteran undoubtedly had a significant chronic pain syndrome, but, as an orthopedic surgeon, the examiner was not able to verify any etiology.  In view of his findings and lack of atrophy in the lower extremities, the examiner found no reason to believe that the pes planus resulted in ankle, knee, hip and back pain.  The doctor believed that the reasons for the pain were other than physical.  The diagnosis was chronic pain syndrome, etiology unknown. 

On the October 2000 VA neurological examination, the doctor reviewed the claims folder.  The Veteran complained of constant foot pain, which was worse on moving his ankles.  Examination of the lower extremities was very limited secondary to suggestive pain, so it was very difficult to assess motor strength.  The Veteran was able to move against gravity and exhibited 4+ strength.  Reflexes were 2+ in the knees and the Veteran could not relax enough to test his ankles.  His gait could not be assessed because of severe pain.  On putting his feet on the floor, pes planus was seen.  The diagnosis was pes planus.  The doctor stated that there was no evidence of any neuromuscular disability or neuropathy from the limited examination.  He could not determine if the Veteran's complaints of pain and cramps were caused by his pes planus. 

A VA clinical note, dated in December 2000, shows that Veteran claimed to have chronic pain in his ankles, knees, hips and back from his pes planus.  The diagnostic impression was chronic pain syndrome, etiology unclear. 

In July 2001, a VA department head responded to a veteran's complaints with a letter noting that Dr. S. had recommended the Veteran undergo EMG nerve conduction velocity testing, a bone scan and x-rays to delineate the cause of his pain.  The Veteran had not yet agreed to these tests, but was encouraged to consider the recommendations again in the letter.  The letter also noted that the Veteran's request to have his medical record amended was denied.

In a letter, dated in August 2001, Dr. J.M.B. wrote that the Veteran requested the doctor examine him and review his medical records.  The doctor stated that he had known the Veteran for 5 or 6 years and was familiar with his medical condition, although the Veteran had not been under his care.  It was reported that since the Veteran had left service, he had progressive chronic pain and spasms in both of his ankles, knees and hips and lower back.  Medication and orthotic therapy did not produce significant improvement.  He resorted to a wheel chair and crutches when necessary.  His gait was markedly abnormal.  He had pain on manipulation of the affected joints.  He had lost a significant amount of weight due to joint pain.  It was the doctor's medical opinion that the symptoms of chronic pain of both ankles, knees, hips, and lower back were secondary to the Veteran's service-connected disability of pes planus with metatarsalgia, bilateral, and therefore, were "service-connected".  The physician did not diagnose any disability of the ankles, knees, hips, or lower back. 

In a letter dated in August 2001, Dr. J.J.B. reported that he had evaluated the Veteran.  The doctor concluded that the Veteran had bilateral flexible flat feet, which dated back to the time of his service.  Orthotics and pain management provided minimal to no improvement.  He ambulated with crutches and a wheelchair.  The etiology of the chronic pain in his lower extremities and back was somewhat unclear, but was most likely influenced by his flat foot condition.  This statement does not diagnose any physical disability of the ankles, knees, hips or back. 

In a letter dated in August 2001, Dr. C.V.G. reported that he had examined the Veteran and found fallen arches and flat feet.  The Veteran also had pains in his peripheral joints, ankles, knees, hips, and lower back.  The doctor wrote that the symptoms were secondary the service-connected flat foot condition.  This statement does not diagnose any physical disability of the ankles, knees, hips or back.

A September 2001 VA treatment record noted on physical exam there was no swelling, redness or warmth of the affected parts, but the Veteran "complains vociferously of pain at the slightest, slightest touch of any area below the waist.  He says he has spasms."

In a statement dated in September 2001, the Veteran's wife wrote that he had progressive deterioration with increased chronic pain and spasms in his feet, ankles, knees, hips and lower back.  She reported that he was symptomatic upon separation from active service and that his condition had become worse over the years. 

In a letter dated in December 2001, a private podiatrist, Dr. M.K., wrote that the Veteran suffered from very painful fallen arches in his feet, bilaterally.  The doctor stated that the Veteran had pain in his feet, ankles, knees, hips, and back due to his flat foot condition.  Examination disclosed a pronated rear foot, bilaterally, with extreme tenderness of the plantar aspect on manipulation or range of motion.  The doctor stated that when he manipulated the Veteran's foot, there would be muscle spasm ascending the leg, with extreme pain on weight bearing.  There was marked inward displacement of the Achilles tendon, bilaterally, which could not be improved by manipulation.  There were painful calluses on the great toes, bilaterally.  The flatfoot condition appeared to be flexible.  The condition was associated with metatarsalgia of the bilateral forefoot.  The Veteran was unable to be manipulated with orthotic devices, due to extreme tenderness.  There were painful right side spasms traveling from the back of the leg to the knee.  Spasm on the left side went all the way up to the hip.  The diagnosis was flexible acquired flatfoot with associated severe muscle spasms and metatarsalgia.  It was noted that the Veteran's condition was worsening.  This statement does not diagnose any physical disability of the ankles, knees, hips or back.

April 2002 feet x-rays from Southampton Hospital revealed "a pes planus appearance of the mid foot with a somewhat diminished talocalcaneal angle.  No secondary osteoarthritis is present.  Impression was bilateral pes planus deformity."

In April 2002, Dr. J.J.B. stated that the Veteran had marked pronation with weight bearing, extreme tenderness of the plantar surfaces of both feet, with marked and/or displacement and spasm of the Achilles tendon on manipulation.  It was noted that he had tried orthopedic shoes with custom arch supports, which had not improved his symptoms.  The doctor noted that his findings met the rating schedule criteria for a pronounced acquired flat foot, bilaterally. 

Later in April 2002, Dr. C.V.G. wrote that he had examined the Veteran that month.  He had acquired flat feet, bilaterally.  He complained of severe and extreme tenderness on the plantar aspects of both feet, as well as severe spasm of the Achilles tendon, radiating up the legs.  The pain and spasm radiated from the ankles up to the knees and included the hips and lower back.  Objective examination disclosed pain with manipulation of both feet.  There was callus formation of the right large toe.  The dorsalis pedis and posterior tibialis pulses were intact.  It was the doctor's impression that the examination was consistent with pes planus with resultant pain syndrome.  It was noted that orthopedic shoes with custom made orthotics had not helped.  This statement does not diagnose any physical disability of the ankles, knees, hips or back.

When the Veteran was seen at the VA podiatry clinic, in April 2002, he reported that his orthotics had not helped and that he experienced pain in his ankles, knees, hips and back.  Dorsalis pedis and posterior tibial pulses were palpable.  The ankle had a decreased range of motion.  The subtalar joint range of motion was within normal limits.  There was pronation of the feet.  There was a hyperkeratotic lesion on the plantar medical aspect of the right hallux.  The diagnosis was plantar fasciitis and bilateral pes planus. 

In August 2002, the Veteran's wife submitted a notarized statement that "there was a rumor that [the Veteran] had chronic fatigue syndrome began in 1997/8 when he was being tested for many things to determine what his condition was, and give it a name."  She noted that Dr. M did a lumbar puncture in January 1998 which showed that he had aseptic meningitis.  She continued that the Veteran was never treated for chronic fatigue syndrome, only meningitis.  "Therefore, this medical situation has no bearing on his service-connected 'pes planus' deformity."  She attached a Chronic Fatigue System Research review form Spring 2000. 

A November 2002 VA general treatment record noted that on previous occasions the Veteran complained of unremitting pain in his feet.  He was treated by podiatry, orthopedic and rheumatology clinics, and that "none of these [found] objective abnormalities beyond flat feet noted."  Orthotics supplied to him, he said, have not helped.  The physician observed "cool, non-swollen flat feet which when touched with the slightest pressure (none at all) are said to be the locus of excruciating pain and spasm.  No further exam is really possible since real manipulations of tendons, and walking, are said to be painful beyond tolerance.  He claims more modest tenderness in the thigh muscles which seem to be somewhat wasted (inactivity)."  He was noted to have refused to cooperate in the "suggested work-up" and so was refused the "narcotics and motorized wheelchair he requested." 

A September 2003 VA treatment note found "this man is severely incapacitated and complains of severe pain.  However, in the absence of apparent physical abnormality a strong possibility is that his anxiety and even his pain have a psychological basis."  A December 2003 record noted "the labs done three months ago were entirely normal and the examination today was unchanged.  Prominent are cries, groans and grunts spontaneously, and both before and during careful and non-traumatic exam of his feet."  The impression was that dysthymia seemed to be the major problem.

When examined for special monthly compensation, in December 2003, the Veteran complained that he was wheelchair and housebound by pain in both lower extremities, knees, hips and back.  He complained of severe pain at rest and on the slightest touch of any part of his lower extremities, but especially the feet.  There were no restrictions of the spine.  The Veteran stated that he was unable to walk and could not leave the house unassisted.  He was able to feed and dress himself.  The pertinent diagnosis was flat feet. 

On examination of the Veteran's spine, in January 2004, he described a constant unremitting pain in the low back.  He complained that the back pain had been progressive since service.  It was said to be continuous, even in bed.  There was straightening of the curvature of the spine.  There was no paravertebral muscle spasm.  Measurement of the range of motion was accompanied by loud complaints of pain.  There was pain on the start of motion until the completion of the motion.  There was no fixed deformity, abnormality of musculature, or muscle spasm of the paravertebral muscle groups.  Sensory examination was "okay".  Knee and ankle jerk reflexes were active and equal, bilaterally. 

On examination of his joints, in January 2004, the Veteran complained that his ankles, knees, hips, and spine bothered him.  He complained of pain, weakness, stiffness, swelling and sensitivity to all joints, as well as instability and giving way and lack of endurance.  He stated that he could not walk and got spasms of the Achilles tendon.  He reported shooting pains from the feet up the legs and back down to the feet.  On examination, the Veteran walked very slowly, with forward flexion of his back.  There was no list or limp.  He had subjective complaints of pain on all motion.  He stated that he could not rise on his toes or heels.  On the command to squat, he flexed his knees 30 degrees, with loud cries of pain.  Knee movement was from 0 to 140 degrees and testing showed no instability.  Hip motion was normal, although there were complaints of pain throughout.  Ankle motion, right and left, was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There were subjective complaints of pain on touch ever-so-lightly, on motion of the ankles. 

VA X-rays of the Veteran's spine in January 2004 disclosed degenerative disc disease from C5 to T1.  There was minimal degenerative disease in the thoracic spine.  The lumbosacral spine had straightening, probably secondary to muscle spasm.  There was mild degenerative disc disease from L1 to L3.  There was mild degenerative arthritis in the right and left hip joints and right and left knees.  The right and left ankles had no fracture or bony displacement.  The tibiotalar joint space was normal. 

The January 2004 VA examiner reviewed the x-ray studies as well as his findings and diagnosed mild degenerative arthritis of the bilateral hip joints, mild degenerative arthritis of the right and left knee, and no fracture of the ankles.  The physician expressed the opinion that the Veteran's severe spine and knee conditions were more likely than not due to his prior occupation as a carpenter for 20 years.  The service-connected pes planus was not an aggravating factor, considering the Veteran was bedridden. 

A February 2004 VA podiatry clinic record shows that the Veteran complained of painful feet, knees and hips.  He stated that the pain started years earlier in service.  He stated that shoe inserts were unsuccessful in relieving pain.  He said that his pain was 10/10 and that he could not ambulate due to pain and unsteady ankles, knees and hips.  Objectively, he had claw toe deformities, bilaterally.  There were no open lesions and no erythema.  The medial arches were decreased, bilaterally.  There was a decreased range of ankle motion.  There was heel valgus.  There was pain on palpation of the lesser metatarsal head.  The assessment was pes planus, ankle instability, metatarsalgia and equinus. 

A February 2004 neurology consultation noted that the Veteran was "volitionally contracting his feet muscles in flexion of toes," but that the physician "could see that his extensor digitorum muscles are not atrophic and he had hair growth on the distal ankle region."  The neurologist noted that he could not really examine the Veteran because he had a severe pain reaction to any touch of his legs in any location.  The Veteran reported he was taking the prescribed Gabapentin, but the neurologist noted the prescription had not been filled since September 2003.  "In the absence of sensory loss in the hands, this does not appear to be a peripheral neuropathy."  Another record noted the Veteran was "screaming in pain with manipulation and palpation," so the sensory examination was limited.

The March 2004 VA general examination and the examination for aid and attendance or housebound status were performed by the same examiner.  The examiner was unable to palpate dorsalis pedis or posterior tibial pulses and the lower extremities were cool to the touch.  There was slight swelling in the ankle area.  There was no contracture in the lower extremities.  There was positive weakness and an unsteady gait.  There was unsteady balance.  Upon standing, the Veteran was very guarded and held unto his wheel chair and other furniture.  He was unable to stand on his feet due to sensitivity.  He stated that the soles of his feet were very sensitive and he was unable to place them on the ground.  Diagnoses included pes planus and spasm of the Achilles tendon. 

A VA physician examined the Veteran's feet in March 2004.  The Veteran complained of chronic pain, stiffness and swelling.  He was able to ambulate indoors up to 20 feet and was wheelchair bound most of the time.  It was noted that he arrived barefoot in a wheel chair.  His feet were extremely cold with pinkish discoloration.  Ankle range of motion was limited with pain.  Dorsiflexion was 5 degrees and plantar flexion was 15 degrees.  Motion was limited by pain, weakness and lack of endurance.  The Veteran was able to take a few steps with another person's support and holding furniture.  His feet were extremely cold and sensitive to touch.  He was unable to squat or raise on his toes or heels.  He was negative for foot deformities.  Bilaterally, the Achilles tendons were midline.  The alignment was non-correctable and extremely tender.  Valgus was moderate.  There was mild bilateral hallux valgus.  X-rays confirmed bilateral pes planus and ankles within normal limits.  The diagnosis was bilateral pes planus with Achilles tendinitis. 

An April 2004 VA clinical note, shows that the Veteran complained of pain in his feet on long standing, at rest, and on the slightest touch.  On examination, his feet were not inflamed or edematous or noticeably abnormal.  He could not stand.  He had excellent pulses though the feet were cool.  It was the impression that the Veteran was severely incapacitated and complained of severe pain.  However, in the absence of apparent physical abnormality, there was a strong possibility that his anxiety, and even his pain, had a psychological basis. 

In June 2004 he was evaluated for electric vehicle training.  It was determined that he had loss of use of bilateral lower and upper extremities.

In June 2004, the Veteran was admitted to the hospital for an increase in neuropathic pain.  His symptoms are exacerbated by moving his legs, to the point where he said he must crawl around at home.  He reported in the past several months he had been going to physical therapy but had difficulty performing exercises due to pain, and yesterday he could not perform exercises due to pain.  On evaluation, his sensation was intact, and his muscle strength was less in his legs than his arms, but "patient not putting full effort secondary to pain.  No ridgity of muscles."  VA neurology diagnosed him with peripheral neuropathy, with pain relief form Percocet but no relief from Gabapentin.  However, it was unclear that the diagnosis was supported by clinical testing.  

A VA progress note, dated in early November 2004, shows the Veteran reported that pain had been slowly progressive for 43 years to the point where he was now in a wheelchair due to pain.  The pain was worse with walking or manipulation.  It started as a pins-and-needles sensation in the bilateral toes and shot up the ankle, legs, hip, and spine.  He stated that his peripheral neuropathy caused him to be bed and wheelchair bound.  On tests of lower extremity strength, the Veteran could not move either lower extremity due to pain.  Strength could not be tested secondary to pain.  Muscle tone could not be tested well due to guarding.  Atrophy was mild.  There were no fasciculations.  The Veteran was screaming in pain with manipulation and palpation.  Touch was intact in the bilateral lower extremities.  Pinprick or vibration responses could not be tested due to pain.  The Romberg test could not be done because the Veteran could not stand.  Lower extremity reflexes could not be tested due to pain.  He refused the Babinski test secondary to pain.  The impression was peripheral neuropathy, chronic pain syndrome, and depression. 

In an opinion dated in November 2004, a VA physician stated that the Veteran had neuropathy of unknown etiology, which gave him paraparesis and pain. 

A clinical treatment note in November 2004 noted that the Veteran had permanently lost the use of bilateral lower extremities due to progressive pain and weakness over the last 43 years to the extent that he was now bound to a motorized wheelchair with reclining back and mostly bedridden when home as movement of extremities made the pain worse.

A VA clinical note, dated in late November 2004, showed complaints of chronic pain and weakness.  The examiner was unable to test the Veteran secondary to pain.  In January 2005, the Veteran complained of pain and stiffness but he could not be tested because of pain. 

A February 2005 VA progress note contained a diagnosis of pain disorder associated with both psychological factors and a general medical condition. 

A February 2005 psychology treatment record noted the Veteran refused the "recommended EMG studies because he does not believe he could tolerate the pain of the procedure."  The VA care provider noted the Veteran was "focused upon his pain to the exclusion of almost every other area of his life.  Today he spoke about it in copious and elaborate detail but was not able to provide even basic autobiographical information, to include how long he was married and how he met his wife," and how many children they had or whether his father lived in the home when he was growing up.  "His behavior had a seemingly histrionic quality, but was extremely suggestive of pain, wincing, moaning, groaning, complaining, grimacing and crying out."  The conclusion was that the Veteran "presented a confusing clinical picture.  He complains of severe, debilitating pain that has destroyed his quality of life, relationships and mental health.  Medical tests, however, have failed to document any physical condition that would account for the severity of his pain." 

In March 2005, the Veteran refused psychotherapy and neuropsychiatric testing because "talking strains his chest and tires him."  He was also upset about the idea of psychological testing and wondered if it would be painful.  Despite an explanation of the methodology and reasons for the testing, the Veteran "could not comprehend how it could be useful."

During an attempted VA treatment evaluation, the Veteran "gave very poor effort in the lower extremities, therefore unable to assess strength."  There was no atrophy and tone was normal.  His sensory exam showed decreased light touch, vibratory sense and pin-prick bilaterally at and below the knees.  The neurologist noted that peripheral neuropathy was unlikely due to the lack of muscular atrophy "in a patient with bedridden disability for five years."  An addendum included the Veteran's statement that he was bedridden for 1.5 years.  The neurologist did not change his opinion. 

An April 2005 VA neurologist record noted "I have a difficult time telling what type of neuropathy this is when I have almost no means of assessing him because of his pain reaction to any stimulus."

In October 2006 a VA clinician noted that the Veteran was wheelchair bound due to his neuropathy.  In December 2006 it was noted that the Veteran suffered from depression, neuropathy and chronic pain syndrome that rendered him wheelchair bound.  He required assistance with activities of daily living, including bathing, shopping, dressing, ambulation and transfers.

A VA treatment note in January 2007 recorded a past medical history of peripheral neuropathy, pes planus, chronic pain syndrome, anxiety and depression.  The Veteran reported bilateral lower extremity pain which prevented him from walking.  Reportedly, the pain radiated from the feet to the low back.  He was house bound and had not walked for four years secondary to pain.  

In February 2008, the Veteran requested that the VA provide a chiropractor who could come to his home, as he had some relief with chiropractic treatment in the past.  The record noted that in 2005 the Veteran had been informed that he needed to complete medical tests to verify his medical treatment needs regarding his neck and back and to verify the clinical need for a wheelchair or stretcher transportation.

In a statement dated in February 2008, Dr. C.V.G. indicated that the over time the Veteran's bilateral pes planus had caused pain that radiated to his ankles, hips, knees and back.  This condition had been classified as chronic pain syndrome secondary to joint disease.  Dr.C.V.G. stated that the Veteran's chronic pain syndrome was induced and worsened by his flat feet. 

In a letter dated in March 2008 Dr. M. K. that the Veteran presented with flat feet leading to pain and secondary symptoms and concluded that symptoms of severe chronic pain syndrome, arthralgia, ankylosis of the ankles knees, hips and low back were secondary to his service connected disability of pes planus with metatarsalgia and therefore service-connected. 

In a May 2008 statement, Dr. M.K. reported that the Veteran's bilateral pes planus had resulted in the Veteran's loss of use of the lower extremities, and that the Veteran's severe chronic pain syndrome, arthralgia, ankylosis of the knees, ankles, hips, and back were also aggravated by his flat feet and thus secondary to it. 

In a letters dated in April 2008 and August 2009 Dr. B.E., a cardiologist, reported that the Veteran's pes planus, which led to his discharge from service, had led the Veteran to develop chronic pain syndrome in his ankles, knees, hips and back, as well as depression, anxiety and neuropathy, and resulted in the loss of use of both lower extremities. 

A December 2008 VA podiatry record noted the Veteran was considered permanently disabled due to loss of use of both lower extremities due to his pes planus, and that he was receiving his care through private physicians.  The podiatrist noted the Veteran was diagnosed with complex regional pain syndrome by other physician.

In a letter dated in September 2009 Dr. M. K., the Veteran's podiatrist, indicated that the Veteran had neuropathy which he defined as damage to the nerves from pes planus.  He further noted that the fallen arches caused joint and nerve damage, and reiterated his opinion that symptoms of severe chronic pain syndrome, arthralgia, ankylosis of the ankles, knees, hips and low back were secondary to his service connected disability of pes planus with metatarsalgia and therefore service-connected.

In a statement dated in October 2009, Dr. C.V.G. noted that the Veteran suffered from a degenerative neurological condition that had resulted in disability, pain and stiffness throughout his joints, including hips, knees, ankles and feet.  Dr. C.V.G. indicated that other physicians had identified the Veteran's peripheral neuropathic condition as a result of the Veteran's pes planus. 

In an October 2009 statement, Dr. A.C. noted that the Veteran's pes planus led to severe pain in the ankles, knees and hips.  The Veteran was disabled due to his chronic pain and restrictions of the lower extremities and spine.  He indicated that the Veteran's disability appeared to be related to the chronic pain and degeneration that started in service. 

In October 2009, the Veteran was afforded a VA evaluation.  He reported he was discharged from service due to his bilateral flat feet.  After discharge from service he worked as a handyman for many years, despite continued pain in the bilateral lower extremities including both feet, ankles knees and hips, as well as his low back.  He was diagnosed with peripheral neuropathy of unknown etiology in 2004.  He had difficulty walking since 1997, and was wheelchair bound since 2004.  Physical examination was limited due to complaints of serious pain; however, the examiner provided range of motion findings for the Veteran's joints, likely based on passive motion.  Repeat testing was not possible due to complaints of pain.  Muscle strength testing was not performed due to pain.  Both feet revealed mild pes planus deformity and were otherwise unremarkable.  Sensory examination revealed diffuse decreased sensation below the knee.  There was no significant muscle group atrophy but disuse atrophy in the lower extremities.  X-rays from 2004 showed mild degenerative changes of knees and ankles.  He was diagnosed with chronic pain syndrome.  The examiner opined that it was less likely his pain in his joints was due to his pes planus and suggested a neurological examination.

In April 2010, the Veteran was afforded another VA examination.  He stated he was in pain when at rest, when trying to stand or trying to walk.  He stated he had seen numerous care providers but had no response to the treatment.  He was unwilling to stand or walk during the evaluation, and stated that he was not able to stand or walk.  He was noted to have full motion of the metatarsophalangeal joints and midtarsal joints of his toes, but that it "hurt immensely to move his toes up and down."  The midfoot was stable and there were no pathologic flattening of the midfoot upon attempted manipulation even with maximum force placed to tray to over pronate the foot, the foot will not over pronate and will not pathologically flatten.  It was noted that he did not have the secondary symptoms of flatfoot of a dorsal bossing at the midtarsal joint, hammertoes, bunion formation, or limitation of motion of the metatarsophalangeal joint.  The examiner noted there was no evidence of flatfoot on the right.  Regarding muscle strength, the Veteran was not able to exert any force and stated that trying to do so results in extreme pain and he was unwilling to cooperate in attempting to assess his muscle strength.  He noted that the Veteran had a structurally low marked arch morphology on the left foot, but that this was not a flatfoot.  The examiner noted that "every attempt of range-of-motion of the Veteran resulted in the Veteran expressing he was experiencing pain and the pain was quite out of proportion with any of the clinical findings on his foot."  The examiner noted that the Veteran's Achilles tendon on nonweightbearing, had midline alignment with no deviation.  Manipulation of the Achilles tendon resulted in complaints of pain but it could be manipulated into varus or valgus as needed.  Non weight bearing x-rays were taken, which showed no bunions, no dorsal bossing, and the joints were normal and congruent.  The x-rays did not demonstrate any significant osseous pathology and were not consistent with flatfoot.  The examiner noted that by examination, the Veteran appeared to have "completely normal feet."  The examiner noted that the initial determination that the Veteran had pes planus may have been based on an examination on a different date, but as of April 2010 the Veteran did not have clinical pes planus.  

Following a review of the claims file, to include multiple medical statements submitted by the Veteran in support of his claim, and an examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's complaints of bilateral ankle, knee, hip and back pain, were related to his service-connected pes planus.  The examiner addressed the medical statements submitted by the Veteran in support of his claim and determined that said positive nexus opinions perhaps were based on a diagnosis of pes planus carried over from a previous examination.  Examination of the Veteran's feet failed to show pathologic flexible pes planus and as such, there was no biomechanical evidence of clinical pes planus.  The examiner opined, based on review of the Veteran's mental health and neurology treatment notes, as well as his medical chart, that the Veteran's complaints of bilateral ankle, knee, hip and back pain, were mostly related to his affect. 	

Initially, the Board notes that there has been no definitive diagnosis related to the Veteran's ankles, knees, hips and low back pain.  The record contains various diagnoses, including chronic meningitis, chronic fatigue syndrome, chronic pain syndrome, arthritis and peripheral neuropathy.  Most recently, records reflect that in 2016 the Veteran was diagnosed with idiopathic peripheral neuropathy and intervertebral lumbar disease for which he underwent a laminectomy with exploration in 2012.  

To the extent that from 1998 to 2002 the Veteran submitted medical statement from his doctors (Drs. C.V.G., J.M.B.,.J.J.B., and M.K.) indicated that the Veteran's bilateral foot pain radiated up his legs, but failed to diagnose a separate and distinct underlying disability of any of the joints above the feet, such is considered in the evaluation of his pes planus.  See 38 C.F.R. Part 4, Code 5276.  Although the Veteran complains of bilateral ankle, knee, hip, and back pain with spasms, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted, the record also contains diagnoses of chronic meningitis, chronic fatigue syndrome, neuropathy, arthritis and chronic pain syndrome.  

As for arthritis, VA X-rays of the Veteran's spine in January 2004 disclosed degenerative joint and disc, as well as mild degenerative arthritis in the right and left hip joints and right and left knees.  

Concerning a neurological disorder and chronic pain syndrome, for the most part there is little to no clinical evidence to support the diagnoses.  There is no evidence showing that the Veteran has undergone testing to determine the cause of his symptoms.  If he underwent testing by a private physician, it is not contained in the record.  The Veteran has refused x-rays, bone scans, EMGs, neuropsychological testing (which is not a physical test), and physical examinations again and again, on the belief that he would be in pain.  The Board also notes the Veteran's requested an at-home chiropractor, but could not participate in any sensory, muscle or joint movement tests that the VA attempted, due to pain.  While it is unclear whether there is any neurological disability present, including neuropathy of the lower extremities, the Board proceeds, for the purposes of this discussion, as though a current disability is present.

Review of the record, shows that the Veteran was not shown to have chronic meningitis, chronic fatigue syndrome, peripheral neuropathy, chronic pain syndrome or arthritis of the back or lower extremities in service.  Additionally, as neither arthritis nor peripheral neuropathy were shown within one year following discharge from service, service connection cannot be established for arthritis or peripheral neuropathy on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, competent evidence of a nexus between the claimed disabilities and service or a service connected disability is necessary to substantiate the claims for service connection.

Pertaining to the diagnoses of chronic meningitis and chronic fatigue syndrome, there is no competent medical evidence that etiologically links either disorder, initially diagnosed many years after discharge from service, with any aspect of the Veteran's service or a service-connected disability. 

Concerning the diagnoses of arthritis, chronic pain syndrome and neuropathy, there is evidence of and against the claim.

The evidence in support of the claim includes medical statements from Dr. C.V.G. in 2008 and 2009, who essentially found that the Veteran suffered from a degenerative neurological condition, diagnosed as peripheral neuropathy, and chronic pain syndrome, which were caused or worsened by his flat feet. 

Also in support of the claim were multiple statements dated in 2008 and 2009 from  the Veteran's podiatrist, Dr. M. K., who concluded that the Veteran's severe chronic pain syndrome, arthralgia, ankylosis of the ankles knees, hips and low back were secondary to his service connected disability of pes planus with metatarsalgia and therefore service-connected.  In his 2009 statement Dr. M.K. appeared to equate pes planus with neuropathy and noted that the fallen arches caused joint and nerve damage.  He reiterated that symptoms of severe chronic pain syndrome, arthralgia, ankylosis of the ankles, knees, hips and low back were secondary to his service connected disability of pes planus with metatarsalgia and therefore service-connected.

Similarly, in letters dated in 2008 and 2009 a cardiologist reported that the Veteran's pes planus led the Veteran to develop chronic pain syndrome in his ankles, knees, hips and back, as well as depression, anxiety and neuropathy. 

In sum, although these statements were made by health-care professionals, the statements are nevertheless conclusory without medical analysis and are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's disabilities of the ankles, knees, hips and back, had onset in service or are in any way related to service-connected bilateral pes planus with metatarsalgia.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, not one of these opinions was supported by a rationale, which weighs against their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, there is no indication in the reports that any of these clinicians reviewed the medical evidence of record, to include the service treatment records, nor is there any evidence that their findings or opinions are supported by clinical testing or medical literature. 

The evidence against the claim consists of the VA examination reports in April 2010, October 2009, January 2004 and October 2000.  

Following a review of the claims file, to include multiple medical statements submitted by the Veteran in support of his claim, and an examination of the Veteran, the VA examiner in April 2010 opined that it was less likely than not that the Veteran's complaints of bilateral ankle, knee, hip and back pain, were related to his service-connected pes planus, as there was no biomechanical evidence of clinical pes planus.  The examiner opined, based on review of the Veteran's mental health and neurology treatment notes, as well as his medical chart, that the Veteran's complaints of bilateral ankle, knee, hip and back pain, were mostly related to his affect.  This is consistent with the VA examination findings of the October 2000 VA examiners who despite being unable to conduct all required tests due to the Veteran's complaints of pain and guarding, essentially found no significant physical abnormalities, and diagnosed chronic pain syndrome of etiology unknown.  It was also noted at that time, as has been subsequently echoed in the medical treatment notes and examination reports, based on the lack of clinical significant findings on examination, to include lack of atrophy in the lower extremities, that there was no reason to believe that the pes planus resulted in a disability of the ankles, knees, hips or back.  Finally, the VA examiner in 2009 also diagnosed chronic pain syndrome and opined that it was less likely than not that the Veteran's pain in his joints was due to his pes planus.  The VA examiners' findings are consistent with other evidence of record, including treatment notes that document chronic pain syndrome of etiology unclear. 

With regards to degenerative changes in the Veteran's spine, hips, and knees, following a review of the claims file and examination of the Veteran, a VA doctor who considered the question in January 2004 concluded that there was no relationship between these conditions and the service-connected bilateral foot disability.  The physician indicated that it was more likely that the Veteran's spine and knee disabilities were due to the Veteran's prior occupation as a carpenter for 20 years and that his pes planus was not even an aggravating factor.  

The Board finds the opinions of the VA examiners to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred a disability or disabilities of the ankles, knees, hips and back, as secondary to the service-connected bilateral pes planus with metatarsalgia.  The examiners' findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran sustained a disability or disabilities of the ankles, knees, hips and back, as due to the service-connected bilateral pes planus with metatarsalgia.  The examiners considered the complete record and the Veteran's contentions, and provided explanations as to why the evidence does not support a finding that the Veteran claimed disorders are due to a service-connected disorder.  The Board finds these opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinions are consistent with each other and other evidence of record.  Additionally, the VA examiner in 2010 addressed the private medical statements that associated the Veteran's a disability or disabilities of the ankles, knees, hips and back, with the service-connected bilateral pes planus with metatarsalgia.  Finally, there is no competent medical evidence that causally links the Veteran's claimed disorders to any aspect of the Veteran's service.  

In this regard, the Board notes that in an October 2009 statement, Dr. A.C. appears to suggest that the Veteran's degenerative disorder of the ankles, knees and hips had onset in service.  To the extent that Dr. A.C. noted the Veteran's report of onset of symptoms in the lower extremities in service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

To the extent the Veteran and his spouse believe that he currently suffers from a disability or disabilities of the ankles, knees, hips and back, as secondary to the service-connected bilateral pes planus with metatarsalgia, as lay persons, neither the Veteran or his spouse have been shown to posses the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of degenerative changes, neurological disorders or chronic pain syndrome, require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his service, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the opinions of the Veteran and his spouse  regarding the etiology of a disability or disabilities of the ankles, knees, hips and back, are not a competent medical evidence.

In summary, there is no competent evidence of arthritis or peripheral neuropathy in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  

In sum, the preponderance of the evidence is against a finding of a separate disability of either lower extremity or back that is proximately due to and the result of his service-connected flat foot disability, nor is there any competent evidence that links such to the Veteran's active service.  In view of the foregoing, service connection must be denied for bilateral ankle, knee, and hip disabilities, and a back or spine disability, on direct, presumptive and secondary bases.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310(a).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Increased rating for bilateral pes planus with metatarsalgia

The May 2016 Board remanded this matter to provide the Veteran with an opportunity to attend examinations deemed necessary to establish his entitlement to the benefits sought.  The Veteran failed to report for VA examinations scheduled for June 2017.  A subsequent report of contact shows that the Veteran reported that he would not appear for any scheduled examinations because he refused to travel to the examination site at Northport, stating that last time he went there it "nearly killed him," although the evidence shows that he continued to be treated at the Northport VAMC before and after the date of the scheduled examination.  In subsequent correspondence the Veteran and his representative have acknowledged that the Veteran will not report for any VA examination stating that the Veteran felt VA had all the information needed to decide the claims.  The record does not reflect that he has requested an additional examination, or presented good cause as to why the examinations for which he failed to report should be rescheduled.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655 (a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (emphasis added).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine the current severity of the service-connected disability.  Indeed, the examination was necessary to evaluate the Veteran's severity of his flat foot disability.  As noted by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issue. 

Having found that the criteria under 38 C.F.R. § 3.655 (a) are met, the disposition of the increased rating claim is contingent on the type of claim at issue.  The rating claim is not the original claim for compensation.  Service connection for bilateral pes planus with metatarsalgia was granted in an August 1964 rating decision.  The current rating issue arises from an increased rating claims received in April 1998.  In Other words, it is a claim for an increase for an already service-connected disability.  The appropriate disposition regarding that claim is denial as per 38 C.F.R. § 3.655 (b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

SMC

Compensation at the aid and attendance rate is payable when a veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day, will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

Review of the record shows that the Veteran is service-connected for bilateral pes planus with metatarsalgia, rated as 50 percent disabling, and dysthymia, rated as 50 percent disabling.  The Veteran's combined total rating is 80 percent.  The Veteran has also been awarded a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

The report of the December 2003 VA examination for housebound status or permanent need for regular aid and attendance shows that the Veteran arrived by ambulette.  He complained that he was wheelchair and housebound.  He complained of pain in both lower extremities, knees, hips, and back.  The Veteran's nutrition was regular.  It was noted he was wheelchair bound.  Considering his upper extremities, he was able to feed and dress himself.  As to his lower extremities, the Veteran complained of severe pain at rest and on slight motion of touch of any part of the lower extremities, especially the feet.  He stated that he was unable to walk, or to leave the house without a wheelchair, or to travel except by ambulette.  The doctor noted that the Veteran stated he could not walk.  He was able to leave his home only with the assistance of others.  He used a wheel chair and, occasionally, a cane or crutches.  The diagnosis was dysthymia and flat feet.  The examiner expressed the opinion that daily skilled services were not indicated. 

The Veteran was afforded a VA examination for aid and attendance or being housebound, in March 2004.  He asserted that he needed the assistance of his wife in carrying out his daily activities.  He reported that he got around his house by crawling, because his wheel chair would not fit through doors.  He stated that he had been housebound for the last three years and rarely left the house, except for medical appointments.  He was in a wheelchair accompanied by his wife.  On physical examination, he appeared very frail.  His posture was flexed forward.  He was wheelchair bound.  He became unsteady in a standing position.  His upper extremities had 5/5 strength.  Grip strength was 5/5.  He reported a limitation of motion when lifting his hand above his head.  He indicated that he was able to groom, bathe, and shave himself with minimal assistance.  In the lower extremities, there was weakness and an unsteady gait.  There was unsteady balance.  His spine had a limited range of motion.  He was unable to bend and touch his toes or to raises his hands over his head.  Upon standing, he was very guarded and held on to the wheelchair or other furniture.  He was unable to stand on his feet.  He stated that the soles of his feet were very tender and sensitive, so that he was unable to place them on the ground.  The examiner further noted that, when getting up from the wheelchair, he needed special assistance.  The Veteran's head and face were normal.  He was unable to follow cardinal signs with his eyes, but his pupils were equal round and reactive to light and accommodation.  His ears were intact.  His chest was clear.  The examiner was unable to palpate the dorsalis pedis and posterior tibial pulses.  His abdomen was soft and not tender or distended.  There was no endocrine disease.  The Veteran was neurologically unable to follow cardinal signs; other findings were normal.  The diagnosis was pes planus, dysthymic disease, and spasm of the Achilles tendon. 

In November 2004, a VA physician provided an opinion.  The Veteran had neuropathy of unknown etiology which gave him paraparesis and pain.  He was stretcher bound and wheelchair bound.  It was considered a permanent disability.  In the doctor's opinion, the Veteran met the criteria for the regular aid and attendance of another person. 

Clinical notes by the same VA physician show that, in October 2004, the doctor expressed the opinion that the Veteran had a permanent loss of use of both lower extremities and feet.  In a November 2004 addendum, the doctor explained that the Veteran had a history of pes planus, peripheral neuropathy with chronic pain syndrome, anxiety and depression and had permanently loss of use of the bilateral lower extremities due to progressive pain and weakness over the last 43 years, to the extent that he was now bound to a motorized wheelchair with a reclining back and was mostly bedridden at home as movement of the extremities made the pain worse and he had a loss of balance from weakness and pain.  However, the physician did not opine that the Veteran had such a level of impairment due solely to his flat feet with metatarsalgia.  Service connection is not currently in effect for any other joint disability or peripheral neuropathy. 

In October 2006 a VA clinician noted that the Veteran was wheelchair bound due to his neuropathy.  In December 2006 it was noted that the Veteran suffered from depression, neuropathy and chronic pain syndrome that rendered him wheelchair bound.  He required assistance with activities of daily living, including bathing, shopping, dressing, ambulation and transfers.

A VA treatment note in January 2007 recorded a past medical history of peripheral neuropathy, pes planus, chronic pain syndrome, anxiety and depression.  The Veteran reported bilateral lower extremity pain which prevented him from walking.  Reportedly, the pain radiated from the feet to the low back.  He was house bound and had not walked for four years secondary to pain.  

In February 2008, the Veteran requested that the VA provide a chiropractor who could come to his home, as he had some relief with chiropractic treatment in the past.  The record noted that in 2005 the Veteran had been informed that he needed to complete medical tests to verify his medical treatment needs regarding his neck and back and to verify the clinical need for a wheelchair or stretcher transportation.

In a letters dated in April 2008 and August 2009 a private cardiologist reported that the Veteran's pes planus, which lead to his discharge from service, had led the Veteran to develop chronic pain syndrome in his ankles, knees, hips and back, as well as depression, anxiety and neuropathy, and resulted in the loss of use of both lower extremities. 

A December 2008 VA podiatry record noted the Veteran was considered permanently disabled due to loss of use of both lower extremities due to his pes planus, and that he was receiving his care through private physicians.  The podiatrist noted the Veteran was diagnosed with complex regional pain syndrome by another physician.

In an October 2009 statement, Dr. A.C. noted that the Veteran's pes planus led to severe pain in the ankles, knees and hips.  The Veteran was disabled due to his chronic pain and restrictions of the lower extremities and spine.  

In October 2009, the Veteran was afforded a VA evaluation.  He reported he was diagnosed with peripheral neuropathy of unknown etiology in 2004.  He had difficulty walking since 1997, and was wheelchair bound since 2004.  Both feet revealed mild pes planus deformity and were otherwise unremarkable.  Sensory examination revealed diffuse decreased sensation below the knee.  There was no significant muscle group atrophy but disuse atrophy in the lower extremities.  X-rays from 2004 showed mild degenerative changes of knees and ankles.  He was diagnosed with chronic pain syndrome.  

In April 2010, the Veteran was afforded another VA examination.  He stated he was in pain when at rest, when trying to stand or trying to walk.  He stated he had seen numerous care providers but had no response to the treatment.  He was unwilling to stand or walk during the evaluation, and stated that he was not able to stand or walk.  He was noted to have full motion of the metatarsophalangeal joints and midtarsal joints of his toes, but that it "hurt immensely to move his toes up and down."  The midfoot was stable and there were no pathologic flattening of the midfoot upon attempted manipulation even with maximum force placed to try to over pronate the foot, the foot will not over pronate and will not pathologically flatten.  It was noted that he did not have the secondary symptoms of flatfoot of a dorsal bossing at the midtarsal joint, hammertoes, bunion formation, or limitation of motion of the metatarsophalangeal joint.  The examiner noted there was no evidence of flatfoot on the right.  Regarding muscle strength, the Veteran was not able to exert any force and stated that trying to do so results in extreme pain and he was unwilling to cooperate in attempting to assess his muscle strength.  He noted that the Veteran had a structurally low marked arch morphology on the left foot, but that this was not a flatfoot.  The examiner noted that "every attempt of range-of-motion of the Veteran resulted in the Veteran expressing he was experiencing pain and the pain was quite out of proportion with any of the clinical findings on his foot."  The examiner noted that the Veteran's Achilles tendon on nonweightbearing, had midline alignment with no deviation.  Manipulation of the Achilles tendon resulted in complaints of pain but it could be manipulated into varus or valgus as needed.  Non weight bearing x-rays were taken, which showed no bunions, no dorsal bossing, and the joints were normal and congruent.  The x-rays did not demonstrate any significant osseous pathology and were not consistent with flatfoot.  The examiner noted that by examination, the Veteran appeared to have "completely normal feet."  

As noted, service connection has not been established for a joints or neurologic disorder affecting the upper and lower extremities or spine.  There is also a copious amount of medical evidence of record that strongly suggests that the Veteran has grossly exaggerated his symptoms and that the physical findings do not support the conclusion that he is unable to walk, even considering his nonservice-connected disabilities.  Clinical evaluations, for example, have shown little to no atrophy of the muscles of the lower extremities and several clinicians who have examined the Veteran have questioned the degree of pain complained of given the degree of objective findings on examination.  While the assistance of another person may be helpful, it is not clear that it is necessary.  And as far as the lower extremities are concerned, he has multiple nonservice-connected disabilities that contribute to his overall problem with walking.  The weight of the evidence is against a finding that he is wheelchair bound due solely to his service-connected bilateral foot disability, which was most recently found to be mild in 2009, and normal in 2010.  The preponderance of the evidence is against a finding that his service-connected bilateral foot disability and dysthymia alone result in his needing the regular aid and attendance of another person within the meaning of the cited legal authority. 

Accordingly, the evidence against the claim for entitlement to special monthly compensation based upon the need for aid and attendance, and the claim is denied.

The regulations also provide additional compensation on the basis of being housebound where the Veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350.

As the preponderance of the evidence is against the claim for special monthly compensation based on being housebound or needing the regular aid and attendance of another person, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, supra; Ortiz, supra.

Specially-Adapted Housing, Automobile, and Equipment

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902 (a), (b). 

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (a); 38 C.F.R. 
§ 3.809.

It is noted that "loss of use" is used in several places in the rating schedule.  In the context of special monthly compensation under 38 C.F.R. § 3.350 (a)(2)(i), loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  However, "loss of use" is not a uniform term of art for VA purposes, and for specially adapted housing under 3.809 "loss of use" is found when locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair.  Thus, loss of use for the purposes of 38 C.F.R. § 3.809 is much less onerous and exacting than it is for special monthly compensation.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (b).  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809a (a).

As previously noted, the Veteran is service-connected for bilateral pes planus with metatarsalgia, rated as 50 percent disabling, and dysthymia, rated as 50 percent disabling.  The Veteran's combined total rating is 80 percent.  The Veteran has also been awarded a TDIU effective since December 18, 2003.  Therefore, the Veteran has a permanent and total rating based on service-connected disabilities for the purposes of this analysis.

The Veteran's ratable service-connected disabilities do not involve burn injuries or visual acuity impairment.  A key issue, though, is whether he has "loss of use" of the lower extremities as defined by VA regulations.  Therefore, the relevant evidence relates to the severity of his disabilities of the lower extremities and the extent of his loss of function in those extremities.

Aside from loss of use of one or both lower extremities, ankylosis of one or both knees or one or both hips would provide an alternative basis of entitlement to adaptive equipment for his automobile.  Here, as noted above, the weight of the competent medical evidence is against a finding that the Veteran's service connected disabilities alone result in the loss of use of the lower extremities, and there is no evidence to suggest, that the Veteran has ankylosis of his knees or of either hip due to service-connected disabilities.  Although the Veteran uses a wheelchair constantly, such is the result of non-service connected disabilities.  

The remaining fact questions then relate to loss of function or use in the Veteran's lower extremities.  During examination after examination provided in conjunction with the Veteran's pes planus, as discussed above, VA examiners indicated that loss of use was not present in the Veteran's extremities as a result of service-connected disabilities alone.  Each examiner was very clear on this point, and at no time did an examiner opine that any extremity would be equally-well-served by amputation and prosthesis.

While the Veteran is competent to report symptoms observable to a layperson (i.e. weakness, instability walking), he has not demonstrated competency to render opinions regarding the clinical significance of such symptoms, to include whether he experiences loss of use of any extremity as a result of dysthymia or bilateral flat feet.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his symptoms, including the interplay between his service-connected and non-service-connected disabilities and the functional impact attributable solely to his service-connected disabilities.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board has considered the Veteran's lay reports to the extent they bear directly on factual questions and to the extent they illuminate the medical evidence of record.  However, the evidence of record simply does not indicate loss of use of the lower extremities as due to the service-connected disabilities.  That is, the Veteran's locomotion is not precluded without the aid of braces, crutches, canes, or a wheelchair by his service connected disabilities.

Based on the evidence of record, the Board finds that the most significant and most limiting disabilities affecting the Veteran's functioning are non-service-connected chronic pain syndrome, and or neurological and joint disorders of the lower extremities and spine.  Moreover, the medical evidence does not indicate, that the Veteran would otherwise be wheelchair-bound due to dysthymia or flat feet.  

Because the Veteran does not have loss of use of one or both lower extremities associated with the service-connected disabilities, and does not have any of the other physical disabilities listed among the relevant criteria, he does not qualify for entitlement to an automobile or adapted equipment for an automobile. 
38 C.F.R. § 3.808.

With respect to specially adapted housing, he would qualify if he had "the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 C.F.R. § 3.809.  The Board interprets this as a lower standard for "loss of use" than that provided for in 
38 C.F.R. §§ 3.350 and 4.63.  Specifically, the Board finds that it does not require complete loss of use, but only sufficient loss of use to "preclude locomotion" as that term is defined as noted above.  38 C.F.R. § 3.809 (c).  However, even applying this lower standard for loss of use, the Board finds that the evidence does not establish that his service-connected disabilities result in loss of use of one or both lower extremities that precludes locomotion.  As noted, although the Veteran does use a wheelchair, the wheelchair is used as a result of multiple non-service-connected disorders.  The Board acknowledges the Veteran's obvious difficulties with ambulation, and is sympathetic to his plight, but finds that these difficulties are not the result of service-connected conditions. 

Viewing all of the evidence, the picture presented does not indicate loss of use of the lower extremities due to service-connected disabilities.  While non-service-connected conditions may preclude locomotion as defined by applicable regulations, such conditions do not result in the awards sought.  The greater weight of the evidence is against finding the that Veteran has loss of use of the lower extremities (including loss of use that precludes locomotion) due to service-connected bilateral pes planus or dysthymia, or that he meets any of the other criteria for entitlement to an automobile, automobile adaptive equipment, specially adapted housing, or special home adaptation grant at this time.  As such, the benefit of the doubt doctrine is not applicable.  Gilbert, 1 Vet. App. 53-56.

Accordingly, the Board will deny the Veteran's claims of (1) entitlement to automobile or adaptive equipment; (2) entitlement to specially adapted housing; and (3) entitlement to special home adaptation, because the criteria applicable to each of those claims have not been met.  See 38 C.F.R. §§ 3.808, 3.809, 3.809a.


ORDER

Service connection for a disability or disabilities of the ankles, knees, hips and back, to include as secondary to a service-connected bilateral foot disability, is denied.

A disability rating higher than 50 percent for bilateral pes planus with metatarsalgia is denied.

Special monthly compensation based on being housebound or needing the regular aid and attendance of another person is denied.

Entitlement to specially adapted housing or a special home adaptation grant is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


